DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7-22 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed on 12/13/2021, have been fully considered and are persuasive.  Applicant’s arguments in regard to the reference of Hong are persuasive. In the light of the arguments filed on 12/13/2021, the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2015/0218695 to Odedra, which teaches a method for cleaning a processing chamber for removing deposits such as metal oxide deposits, wherein the method comprises the step of introducing thionyl chloride into the processing chamber [0023, 0024 and 0043], and US 2016/0379833 to Hong et al., which teaches a method for cleaning a plasma processing chamber from metal compounds residues, by introducing methane into the plasma processing chamber, wherein the plasma processing chamber is at a temperature from 10°C to 250°C [0030-0032, 0036 and 0048].

Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714